Citation Nr: 1231738	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a gastrointestinal (GI) disability as secondary to medications taken for a low back disability. 

3.  Entitlement to increases in the ratings for a left knee disability, currently assigned ratings of 0 percent prior to March 21, 2007, and 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2007, a hearing was held before a Decision Review Officer.  In March 2010, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  At the videoconference hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.  The case was remanded by the Board in July 2010.  A December 2011 rating decision increased the rating for the left knee disability to 10 percent, effective March 21, 2007.  

The issue of service connection for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is action on his part is required.


FINDING OF FACT

By a statement received in January 2012, the Veteran withdrew his appeals seeking service connection for a GI disability as secondary to medications taken for a low back disability and an increased rating for his left knee disability; there is no allegation of error in fact or law in these matters remaining for appellate consideration.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claims seeking service connection for a GI disability and an increased rating for a left knee disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims addressed herein.  However, given the Veteran's expression of intent to withdraw his appeal in these matters, there is no need to discuss the impact of the VCAA on the matters, as any VCAA-related omission is harmless.   

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  

Here, the Veteran indicated in a January 2012 statement that he "accepted" the decision with respect to the claims seeking service connection for a GI disability as secondary to medications taken for a low back disability and the rating assigned for his left knee disability, thus withdrawing his appeal in these issues.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to these matters.  Accordingly, the appeal with respect to these issues may be dismissed.

ORDER

The appeal seeking service connection for a GI disability as secondary to medications taken for a low back disability is dismissed. 

The appeal seeking an increased rating for a left knee disability is dismissed.  


REMAND

A May 2010 letter from D. S. L., D.C. notes that the Veteran was first seen in his office on "September 11, 1996, for examination and treatment of chronic condition back problems from old injuries."   He further indicated that he had seen the Veteran many times during the period from 1996 to 2010 for neck and lower back pain.  As the records of this treatment were not associated with the claims file, and are pertinent to the claim of service connection for a low back disability (as they may show continuity of symptomatology), the July 2010 Board remand requested that the RO ask the Veteran to provide authorization for VA to obtain copies of all treatment/evaluation records from D.S.L., D. C., and secure such records.   

By a letter issued August 6, 2010, the Veteran was asked to "[c]omplete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Dr. D[] S. L[] so that we can obtain treatment information."  However, while the August 2010 letter was not returned as undelivered, it was not mailed to the Veteran's then current address.  (See address for the Veteran listed on the June 2010 presentation to the Board by the Veteran's representative and in an August 2, 2010, Report of Contact.)  

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

Here, while the Veteran did not respond to the August 6, 2010, request for releases for VA to secure critical evidence pertaining to the claim of service connection for a low back disability, it appears that he may not have actually received the request.  Due process considerations mandate that he be afforded an opportunity to provide the releases (with the request mailed to his correct address at the time the request is sent).  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be contacted (at his current address-Calle Parque Drive at the time of this decision) with a request to provide a release for the complete records of his treatment by D. S. L., D.C.  He must be afforded the period of time provided by regulation to respond.  [If he does not respond/does not provide the releases, the claim should be further processed under 38 C.F.R. § 3.158(a).]  The RO should secure (for association with the claims file) copies of the complete clinical records of all treatment and/or evaluation the  Veteran received from Dr. D.S.L.  The RO should review the additional records received, and arrange for any further development suggested (e.g., if they identify any further treatment-providers, for their records). 

2. The RO should then review the record and readjudicate the claim of service connection for a low back disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


